FILED
                            NOT FOR PUBLICATION                             MAY 26 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                        No. 09-50649

               Plaintiff - Appellee,             D.C. No. 2:01-cr-00047-CBM

  v.
                                                 MEMORANDUM *
STEVEN BRADFORD MUNN,

               Defendant - Appellant.



                    Appeal from the United States District Court
                        for the Central District of California
                   Consuelo B. Marshall, District Judge, Presiding

                              Submitted May 24, 2011 **

Before:        PREGERSON, THOMAS, and PAEZ, Circuit Judges.

       Steven Bradford Munn appeals from the revocation of his supervised release

and the 11-month sentence imposed upon revocation. Pursuant to Anders v.

California, 386 U.S. 738 (1967), Munn’s counsel has filed a brief stating there are

no grounds for relief, along with a motion to withdraw as counsel of record. We

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
have provided the appellant with the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Munn has completed his custodial sentence and no additional term of

supervision was imposed. Accordingly, Munn’s appeal is dismissed as moot. See

United States v. Palomba, 182 F.3d 1121, 1123 (9th Cir. 1999).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                         2                                   09-50649